 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavis FoodCity, Inc.andLocal 455,Retail ClerksInternationalAssociation,AFL-CIO.Case23-CA-4084July 10, 1972APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentDECISION AND ORDERBY CHAIRMANMILLERAND MEMBERSFANNING ANDJENKINSOn March 23, 1972, Trial Examiner Herzel H. E.Plaine issued the attached Decision in this proceed-ing.Thereafter, Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings,' and conclusions and to adopt hisrecommended Order, as modified herein.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatDavis FoodCity,Inc., its officers,agents,successors,and assigns,shall take the action set forthin the Trial Examiner'srecommended Order, asherein modified:1.Amend paragraph 2(a) of the recommendedOrder by deleting the words"restore her schedule offull-time,daytime hours"and substituting therefore"restore her to her former schedule of full-timehours."2.Amend paragraph 2(c) of the recommendedOrder by striking the phrase "stores in Houston andDallas,Texas,"and substituting the phrase"store at8106 South Park Boulevard,Houston,Texas."3.Substitute the attached notice for the TrialExaminer's notice.iThe Respondent has excepted to certain credibility findings made bythe Trial Examiner.It is the Board's establishedpolicynot to overrule aTrialExaminer's resolutions with respect to credibility unless the clearpreponderance of all the relevant evidence convinces us that the resolutionswere incorrectStandardDry WallProducts,Inc,91 NLRB 544, enfd 188F.2d 362 (C.A 3) We havecarefully examined the record and find no basisfor reversing his findings.WE WILL NOT coercively interrogate you as tothe union sympathies and activities of your fellowemployees.WE WILL NOT grant wage increases or othereconomic benefits in order to persuade you not tobecome interested in the Union or not to join theUnion.WE WILL NOT discourage your interest ormembership in the Union by subjecting you, ifyou engage in union activity, to denials of wageincreases, cuts in wages or hours, or assignmentsto less desirable hours, or otherwise discriminateagainst you in your tenure and conditions ofemployment.Since the Board found that we failed to giveemployee Bonnie Guillory a wage increase onAugust 1, 1971, and cut her wages and hours andassigned her to less desirable hours, because of herunion activity,WE WILL give her backpay withinterest for the loss of earnings since August 1, 1971,and place her in the higher job and wage classifica-tion to which she was entitled by reason of the wageincrease of August 1, 1971, and will restore her to herformer schedule of full-time hours.DAVIS FOOD CITY, INC.(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's office, Dallas-Brazos Building, 1125 BrazosStreet,Houston,Texas77002,Telephone713-226-4296.TRIALEXAMINER'S DECISIONHERZELHE. PLAINE, Trial Examiner: The questionpresented was whether Respondent, Davis Food City, Inc.,a chain grocery, violatedSection 8(a)(1) of the NationalLaborRelationsAct (the Act) by grantinga wage increaseto employees in August 1971 to blunt aunion organizingdrive of its store employees by the Charging Party (theUnion), Local 455, Retail ClerksInternationalAssociation,198 NLRB No. 24 DAVIS FOOD CITY95AFL-CIO, and by interrogating employees about theunion activities of fellow employees; and whether, at thesame time,Respondent violated Section 8(a)(3) and (1) ofthe Act by decreasing the wages and hours of work of theemployee leader of the union organizing drive.The case was tried in Houston, Texas, December 21 and22, 1971, on a complaint filed September 30, 1971 (restingon a charge filed August 27, 1971), and Respondent'sanswer,generallydenying any wrongdoing.GeneralCounsel and Respondent have filed briefs.Upon the entire record of the case, including myobservation of the witnesses and consideration of thebriefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Texas corporation engaged in sale atretailof groceries in various stores or supermarkets inHouston and Dallas, Texas. In the year prior to issuance ofthe complaint, Respondent sold goods valued in excess of$500,000, and received goods valued in excess of $50,000transported in interstate commerce from places outsideTexas.Respondent is engaged, as it admitted, in commercewithin the meaning of Section 2(6) and (7) of the Act.The Union is, as Respondent also admitted, a labororganization within the meaning of Section 2(5) of the Act.II.THEUNFAIR LABOR PRACTICESA.Discrimination Against Employee GuilloryRespondent operates five grocery stores or supermarketsinHouston and one in Dallas, and employs between 150and 200 employees in the five Houston stores, according toits president and owner (sole stockholder) A.L. Davis. Onlythe personnel of the meat department of the stores areunionized, affiliated with the Meatcutters Union and soaffiliated when Davis acquired the stores.In December 1970, the Union inaugurated an informa-tionalhandbilhng, outside Respondent's stores, askingprospective customers to boycott the stores because,testifiedPresidentDavis,hewas said to be payingsubstandard wages to his employees. This handbilling orboycott lasted about 10 days and terminated just beforeChristmas 1970.At the time, and since, employee Bonnie Guillory wasand is a grocery checker on the cash registers in the SouthPark store in Houston, employed since June 1970. Neithershe nor any other employee had been involved in theinformational handbilling or boycott.In early July 1971, testified employee Guillory, sheundertook in cooperation with the Union to help organizethe nonunion employees of the South Park store (alsoknown as store 2). There were about 35 such employees shesaid, and employee Guillory testified that she approachedand talked to about 27 or 28 of them, almost entirely inand about the store premises. Pursuant to instructions fromthe union official, she carried a pad of paper and askedeach employee who might be interested in the Union to puthis or her name and address on the pad. Most of those sheapproached on the subject signed the pad, Guillorytestified, but a few did not. Generally, she said, the signersasked questions about benefits and union dues. EmployeeGuillory was theonlystore employee whoengaged in thisorganizingactivity.Employee Guillory turned in her list of names andaddresses to the Union and, according to UnionBusinessRepresentative Noria, the Union mailed, to each of theapproximately 21 employeeslisted,a letter(G.C. Exh. 4)telling of what it hoped to do for themin terms of wagesand benefits and urging each to sign and return anenclosed union authorization card. The letter was datedJuly 30, 1971, and Nona testified it was mailed that day.Later,onAugust 13, the Union,using one of itsprofessional staff, attempted to handbill the employeesinside the store but, after partially distributing the leaflets(dated August 11, 1971, G.C. Exh. 5), was stopped by StoreManager Howard Haglar, second in command to Supervi-sor-Manager Jim Ward. (There was a similar distributionmade or attempted at other of Respondent's stores.)The union letter of July 30 was received by theemployees to whom it was addressed, and was also seen bythe store management.Witness Gregory Johnson, for theGeneral Counsel, testified that employee Guillory talked tohim about the Union in the third week of July 1971, andthat he received the July 30 letter about 1 or 1-1/2 weeksthereafter.Witnesses for Respondent, Jim Ward, supervi-sor-manager (in charge of the store), and cashier NancyJohnson, indicated that they saw copies of the letterbrought in to them by employees who had received copies.Supervisor-Manager Ward claimed he didn't see a copy ofthe letter until Tuesday, August 17, when a cashier broughtit in. Cashier Nancy Johnson testified that employee LouFranks brought a copy of the letter to the office afterAugust 13 when the Union did a handbilling of the store,at least she thought it had to be them, but wasp t sure.Employee Franks came to the office with they letter,'according to cashier Nancy Johnson, addressing bothWard and herself and wondering (aloud) how she got theletter.Cashier Nancy Johnson undertook to reply (Wardsaid nothing, according to her), and her reply indicated fullprevious knowledge of the organizational effort and how itwas conducted: "I said, `Well, Lou, if you got the letter, theonly way you could get it would be if you gave your nameand address to Bonnie [Guillory] and she gave it to theunion and they sent you the letter.' "Cashier Nancy Johnson also testified that she too hadbeen approached to sign up by Bonnie Guillory, possibly 3to 5 weeks pnor to the August 13 handbilling, but declinedtosign;and employee Gregory Johnson (who sinceresigned his job on Thanksgiving 1971) testified that heheard cashier Nancy Johnson telling Supervisor-ManagerJim Ward, at a time pnor to the August 13 handbilling,thatGuillory was trying to get the Union in the store.IThis was evidently not the same copy of the letter Supervisor-Managerwith her copy of letter on a Monday, Wednesday,or Thursday,according toWard referred to receiving on Tuesday, August 17, because cashier NancyNancy Johnson.Johnson said she did not work on Tuesdays,and employee Franks came in 96DECISIONSOF NATIONALLABOR RELATIONS BOARDCashier Nancy Johnson in her direct testimony denied thatshe ever told Supervisor-Manager Ward that employeeGuillorywas doing the organizing for the Union, butcashier Nancy Johnson's own testimony on cross-examina-tion,particularly the quotation above, made in Ward'spresence, indicates the contrary. I am also satisfied that theinformation concerningGuillory'sunion activity wasconveyed to and known by Supervisor-Manager Ward wellbeforeAugust 13, notwithstanding his denial.2 Indeedthere is testimony by employee Gregory Johnson that, evenprior to the Nancy Johnson-Ward conversation which tookplace before the August 13 handbilhng, Ward told hissecond in command, Store Manager Howard Haglar, thatemployee Bonnie Guillory was trying to get the Union inthe store.3 (See fn. 4,infra.)On Thursday, August 5, 1971, according to StoreManager Haglar, he received word from Respondent'scentral office that there was to be a general pay raise,startingwith the week already begun on Sunday, August 1.Haglar immediately called Supervisor-Manager Ward athis home, where he was on vacation, to aid, said Haglar, inpreparing the list of employees to receive the increases, inturn to be reported back to the central office for making uptheSaturday payroll (paid to the employees on thefollowingWednesday).Ward testified that was when he,too, first learned of the pay raise.Employee Guillory, who was a checker, and employeeMarvin Cox, who worked in the produce department, werethe only two of the eligible employees who did not receivethe pay raise (in their classifications the increase was from$2.25 per hour to $2.50 per hour), according to Supervisor-Manager Ward and Store Manager Haglar. However, itturned out, on cross-examination of both supervisors, thatemployee Cox was on vacation at the time, and when hereturned he was given the raise. However, employeeGuillory was not given the raise but was given a cut in pay.Supervisor-ManagerWard said he talked to employeeCox when Cox returned from vacation on August 16 andtold him that his previous wage rate of $2.25 per hour hadbeen abolished under the August 1 schedule, and that hewas going to have to be worth $2.50 per hour, the new rate.Ward said he gave employee Cox the choice of improvingor of being fired, and paid him the $2.50 rate. As StoreManager Haglar testified and General Counsel's Exhibit13, the payroll for the week ending August 14, shows,employee Cox actually received the new rate of $2.50 perhour in the week ending August 14; hence theraise wasgivenCox retroactively followingWard's conversationwith him on August 16.In employee Guillory's case, on the other hand, she wasinformed by Assistant Store Manager Senale on or aboutAugust 9 that while her previous $2.25 hourly rate hadbeen replaced by the $2.50 hourly rate, she would not begetting the new rate and would be paid henceforth $2 perhour, the next lower rate. Getting no satisfactory explana-8Ward's denial wasworthless, because heclaimed he did not know ofGuillory's union activity untilthe unfairlaborpractice charge was filed(August 27, 1971),whereas the testimony of Respondent'switness cashierNancyJohnson made clearthatWardknewofGuillory's activity wellbefore then3 In this connection,these conversations, at the store"office," couldreadilybe observedand heard by persons nearbyeven if notdirectlytion for the cut from Senale, employee Guillory went toSupervisor-ManagerWard the next day. According toWard, he told employee Guillory that with the eliminationof the $2.25 wage rate at which she had been paid, he couldnotmove her up to the $2.50 rate because of her jobperformance, and so he had to put her back to the nextlower rate of $2 per hour. According to Guillory, Ward'sexplanation of the cut in pay was that she wasn't helpingthe store where others were.When Guillory asked Ward if there were others who hadbeen similarly cut in pay, Ward testified he told her hewould not discuss other employees with her. In thisconnection, the wage rate classifications are not posted,saidWard; an employee had to come in and ask aboutthem. The August 1 wage increase was effective in all ofRespondent's stores, said Ward, but Guillory was the onlyemployee identified as receiving a pay cut.-Discussing employee Guillory's alleged poor perform-ance, said to be the cause for the pay cut, her mostimmediate supervisor, Assistant StoreManager Seriale,testified that on "the register she is a great checker," butthat she had a tendency to wander off from the register.Supervisor-Manager Ward claimed that prior to the wagecut, when Guillory worked on the late shift, she would notstay beyond the 10 p.m. closing andhelp put groceriesback on the shelves. He cured that by talking to her, saidWard, but thereafter when she stayed late, she startedthrowing groceries at random in open places on theshelves.Again he talked to her, said Ward, and sheimproved in that regard. There was an episode when sherefused to clean up a cash register area, but this occurred inOctober 1971 (about 3 months after the wage cut),according to Ward. He also complained, in his testimony,that she had been absent or late in connection with Sundaywork, but admitted that he had never reprimanded her forabsences on Sunday or because she came late.At the same time that employee Guillory was informedof her pay cut she also suffered a cut in her scheduledhours of work, and a rescheduling that was essentiallyevenings and nights rather than her previous daytimehours, She formerly was scheduled for from 38 to 40 hoursper week, but after the week ending August 14, 1971, herscheduled hours according to Ward were reduced to amaximum of 28 hours per week over 4 days per week, andthese were hours that ended up at 10 p.m. each day, exceptSaturday at 6 p.m. According to Ward, the reduction inhours was principally Sunday hours (Sunday is a regularworkday in the store).Again, as with the pay cut, employee Guillory was notinformed until after the cut in hours was made. Supervisor-Manager Ward claimed that he explained to employeeGuillory that neither Store Manager Haglar nor AssistantStore Manager Seriale, who usually took turns in handlingthe store on Sundays, wanted her working on Sundaysbecause she needed supervision they could not give wheninvolved, because,as Store Manager Haglar stated,the office is actually anopen cigarette counter and booth where Nancy Johnson operates as bothcigarette booth operator and cashier.Employee Gregory Johnson testifiedthat he was at the counter for change when the Nancy Johnson-Wardconversation took place, and was going by the "office"when the Ward-Haglar conversation occurred DAVIS FOOD CITY97either of them was in charge alone. Ward admitted that hehad never told employee Guillory that Supervisors Haglaror Senale complained about her prior to the time he cut herout of Sunday work and reduced her hours; and he alsoconceded that, though he permitted employees who hadtaken off time to make up lost time, he did not allowGuillory to work more than the reduced schedule.Section 8(a)(3) and (1) FindingsEmployee Guillory was the only store employee engagedinorganizing the employees for the Umon. The storeemployees and management knew it, and Respondentretaliated by (1) reducing her hourly rate of pay at thesame time it increased the hourly rate of the otheremployees, (2) reducing her total wages with a cut in thescheduled hours she could work per week, and (3) puttingher regularly on the less desirable evening and nighttimehours of work in place of her previous usual daytimeschedule. She alone was the sole employee reduced in pay,hours, and desirable scheduling.This discriminating action by Respondent was initiatedabruptly and without any warning to employee Guillory,immediately following the Union communicating individu-ally with the store employees whom Guillory had begun torecruit.While the abruptness and timing of the discrimina-tion are, by themselves, persuasive evidence of Respon-dent's unlawful motivation,N.L.R.B. v. Sutherland LumberCo.,452 F.2d 67 (C.A. 7, 1971),Respondent's shamexplanation for its conduct toward employee Guillory, anditssingular treatment of her, even different from thataccorded marginal employees, provide additionally persua-sive evidence of Respondent's illegal intention.Employee Guillory was admittedly an excellent checker,but Respondent claimed that it cut her pay and hoursbecause she had exhibited certain failings, such as wantingto leave at the 10 p.m. close of business, on occasions whenshe worked late, without helping to restore merchandise tothe shelves or putting the merchandise in the propershelves. However, Supervisor-Manager Ward admitted hehad cured these alleged failings prior to making the cut inpay, by talking to her, and that he had not previouslyraisedany question with, or reprimanded, employeeGuillory about certain absences or late arrivals onSundays, also suggested at trial as a further failing. Thealleged incident of a failure by employee Guillory to cleanher registerwas conceded to have happened severalmonths after the cut in pay. And Respondent's allegedreason for the reduction in Guillory's hours, namely, thatthe store supervisors complained they did not want herworking with them on Sundays because it was said shewandered about the store, was admittedly never called toemployee Guillory's attention until after the cut in hours.Altogether, the total explanation had the appearance ofeither resurrecting dead issues or conjuring up complaintsthat had not arisen when the discrimination took place.Nevertheless, even if we were to assume that employeeGuillory was not performing her work in all respects asRespondent wanted; the disparate wage and hour treat-ment accorded her was in sharp contrast to that accordedthe alleged marginal or submarginal employee MarvinCox. Both employees Guillory and Cox were not put on theoriginal list by Supervisor-Manager Ward to receive thewage increase of August 1, on the alleged ground thatneither was deserving.However in the case ofCox, whowas on vacation,when he returned,Supervisor-ManagerWard talked to him, explained why Ward was unhappywith his performance,but gave him the wage raise,startingin the previous week, on condition that Cox would strivefor and show improvement in performance of his work.The same discussion and opportunity was not offered toemployee Guillory, notwithstanding the fact that she hadpreviouslyshown responsiveness and improvement whenSupervisor-ManagerWard brought a complaint to herattention.This special discrimination against employeeGuillory reinforces the view that her activity for the Unionwas the real problem of concern to Respondent,not herwork performance,and that retaliation against her, toimpress her and all the employees with Respondent'sdisapproval of her union activity and to discourage thatactivity,was the object that Respondent had in mind.Respondent's discriminatory conduct toward employeeGuillory was a violation of Section 8(a)(3) and (1) of theAct.N.L.R.B. v. Bin-Dictator Co.,356 F.2d 210, 215 (C.A.6,1966),denial of wage increase to union protagonist;N. L. R. B. v.My Store,345 _ F.2d 494, 497 (C.A. 7, 1965),cert. denied 382 U.S. 927, cutting hours of employment ofunion adherents;N.L.R.B. v. Lowell Sun Publishing Co.,320 F.2d 835, 840 (C.A. 1, 1963),assignment to lessdesirablenightwork of employee member of unionorganizing committee.B.InterrogationConcerning UnionActivityEmployee Carl Schmidt is an employee at Respondent'sSouth Park store who had been working for 8 months atthe time of the trial.Since he was also a high schoolstudent,age 16,he worked part time. His job was a stocker,and he shared in the wage increase of August 1, 1971.Employee Schmidt testified that some weeks before theAugust 13 handbilling of the store by the Union, he wasengaged in conversation with Store Manager Haglar.Haglar asked him, said Schmidt,ifemployee BonnieGuillory hadsaid anything to him or other employeesabout the Union. Schmidt testified that he replied, no, butasked Haglar, "since you mention the Union,would it helpme?" Haglar replied,according to employee Schmidt, thata union would not help a part-time boy much.Employee Schmidt further testified that he did not knowat the time of his conversation with Store Manager Haglarthat employee Guillory was active for the Union, that shegot in touch with him later and asked if he wanted to jointhe Union, and told her yes.StoreManager Haglar admitted talking with Schmidtabout the Union, but said the discussion occurred after theAugust 13 handbilling and related only to Schmidt's,question,whether belonging to the Retail Clerk'sUnionwould help Schmidt, and Haglar's reply, that he couldn'tsee how it would help Schmidt.However,itwas brought out in cross-examination byRespondent of employee Guillory, that Store ManagerHaglar was asking other employees who was behind theUnion, a fact that supported employee Schmidt's testimo-ny.Moreover, because employee Schmidt was in the 98DECISIONSOF NATIONALLABOR RELATIONS BOARDvulnerablepositionof a current employee testifyingadversely to his employer, his credibility was entitled toadded support,Georgia Rug Mill,131NLRB 1304, 1305,fn. 2 (1961);Wirtz v. B.A.C. Steel Co.,312 F.2d 14, 16(C.A. 4, 1963).4Section 8(a)(1) FordingStoreManager Haglar's inquiry of employee Schmidtand other employees as to who among their fellows waspushing the Union was coercive,N.L.R.B.v.HarbisonFischerManufacturingCo.,304 F.2d 738, 739 (C.A. 5,1962), and interfered with the employees' free exercise oftheir organizational rights under the Act, in violation ofSection 8(a)(1),N.L.R.B. v. Midwestern Instruments, Inc.,264 F.2d 829,831 (C.A.10, 1959).C.The August 1971 Pay RaiseAccording to the testimony of President A. L. Davis, theAugust 1971 pay raise applied to all of its stores andbecame effective for the week ending August 7, 1971.Davis testified that the raise did not include everyone, butdid affect a substantial number, about 50 percent of theemployees, he said.However, looking at the detailssupplied for the South Park store, it appeared that thepercentagewasmuch higher, because 20 out of 32employees, or 63 percent, received the wage rateincrease inthe week ending August 7, or, as in the case of employeeMarvin Cox, in the week ending August 14. All 20 werefull-time employees, who averaged 40 hours or better perweek.5PresidentDavis testified that there was no schedule forthe timingof payraises,and that he alone in the Companymade the judgment that an increase was necessary ordesirable,based on the competitive wage market andabilityof the Company to pay. There had been fourpreviousincreasesbetween August 18, 1970, and June 14,1971 (each gradation in the classifications did not get aboost each time), and, although the last wage increase hadbeen only 1-1/2 months previous, President Davis said hedecided to move up the next increase to August 1 becausehe thought there might be some governmental controls andhe did not want the Company caught with a low wage scaleduring the period of controls. "Therefore," said Davis, "Ispeeded up the increase that would have actually been putinto effect at some later date in the year . . . . The timewas influenced by the imminence of a freeze."However itis generalknowledge that the wage and pncefreeze announced by President Nixon on August 15, 1971,effective at the close of August 14, 1971, was a well-keptsecret before its promulgation, and came as a surprise totheNation, particularly since the national administration4 It would also appear from employee Schmidt's testimony and therelated testimony,thatStoreManager Haglar was aware of unionorganizing in the store and of employee Guillory's activity in that regard,prior to July 30 and before she had completed her recunting of memberprospects and turned her list in tothe Union.8G C. Exh 7 showing the employee roll and wage rates on July 31 isstarting point.Of the 46 names appearing thereon, the last 8,Nos. 39through 46,themeat department personnel,who have a separatepayagreement,are eliminated.Also eliminated from the remaining 38 namesare 6 more names, for a net of32 The six are TonyPostel, No. 21, andhad taken the public position, up until the actualannouncement of the freeze, that it wasagainst, and wouldnot invoke, wage and price controls.6On cross-examination, President Davis admitted thatthis state of affairs was so that he did not have any advanceknowledge of, and did not know there were going to be,wage controls or a freeze when he made his decision to givethe wage increase of August 1, and that, like everyone else,he knew that President Nixon had said he was againstcontrols until he announced the freeze of August 14. Davissaid what he really meant was that the business journalshad been debating for a long time the need for controls buthe also admitted that in June, July, and August, 1971, therewere no articles in the journals or occurences that led himto believe wage control was more imminent then than ithad been 4 or 5 months before.President Davis testified that he had been aware of theDecember 1970 handbilling and informational picketingby the Union. He claimed that his first knowledge of theUnion's activity in 1971 came in the second week inAugust, when the stores called into him to say they werebeing handbilled inside the stores.President Davis also claimed that he made his decision(to put a wage increase into effect) prior to July 29, andmade it without consulting anyone; but that he did notnotify the stores until sometime between July 29 (aThursday) and August 6 (a Friday), with oral instructionsto the store managers that the raise was to go to everyonein the class entitled to the raise if performing satisfactorily,and that marginal employees were to be reclassified.However, the only other testimony on this subject camefrom Supervisor-ManagerWard and Store ManagerHaglar,who testified that they first learned and wereinformed of the wage increase on Thursday, August 5, witha request to get the names of the employees in at once forthepayroll for the week ending Saturday, August 7.Section 8(a)(1) FindingFrom the total circumstances, I think it is fairly clear thatRespondent made the decision and acted to accelerategiving a wage increase, starting with the week that beganAugust 1, on or about August 5, 1971, after the Union hadcircularized its authorization cards with its July 30 mailingto the list of interested employees obtained by employeeGuillory. It has already been established that the storemanagement was contemporaneously aware of Guillory'srecruiting for the Union prior to July 30, and of the unionletter of July 30 to the South Park store employees, and itappears from the testimony of President Davis that thestore managements kept him informed of union activity atthe stores.The action of President Davis in ordering the wage raiseJustin Smith,No. 26,who do not appear on the subsequentpayrolls, LGarcia, No. 8, and Lester Poster,No. 20,who were dropped after August 7,and Richard Brown, No 3, and Mike Martinez, No. 18, who were droppedafter August 14(see G C Exh.6 and 13, payrolls for weeks ending August 7and 14,respectively, and G.C Exhs 14 through 17 for the subsequent 4weeks in August and September)6Executive Order 11615, August 15, 1971, 36 Fed. Reg. 15727.BusinessWeek for August21, 1971, forexample,described the President'sannouncement of August 15 as "one of the most radical reversals of policyin all politicalhistory," p 21 DAVIS FOOD CITY99on August 5 for the week already begun was a reaction tothe Union's organizing effort.The timing of the raise, thesham reason for it-i.e.,accelerating an increase thatwould not have been ordered so soon after the previousincrease in order to anticipate a then unknown andunpredicted wage freeze-and the discriminatory denial ofthe wage increase to the one employee who was organizingfor the Union,provide persuasive evidence that the realpurpose of the wage increase was to dissuade theemployees from pursuing their interest in the Union.Bestowal of economic benefitsby an employerfor suchpurpose is a restraint upon the freedom of choice ofemployees for or against unionization,and a violation ofSection 8(a)(1) of theAct.N.L.R.B. v.ExchangeParts Co.,375 U.S. 405, 409-410 (1964).CONCLUSIONS OF LAW1.By discriminatorily denying a general payincrease toemployee Guillory and instead reducing her pay, hours,and desirable schedule of hours because of and todiscourage her union organizing activity, and to discourageunion affiliation by Respondent's nonunion employees,Respondent has engaged in an unfair labor practice withinthe meaning of Section 8(a)(3) and (1) of the Act.2.By coercively interrogating its employees concerningthe union sympathies and activities of fellow employees,and by granting a wage increase -to dissuade employeesfrom pursuing their interest in the Union, Respondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3.These unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYItwill be recommended that the Respondent (1) ceaseand desist from its unfair labor practices; (2) makeemployee Guillory whole for the loss of pay suffered sinceAugust 1, 1971, by reason of the lost increase, and thereduction, in wage rate and the reduction in hours, andplace her in the higher job and wage classification to whichshe was entitled under thewage increaseof August 1, 1971,and restoreher schedule of full-time,daytime hours. Thebackpay shall be computed on a quarterly basis as set forthinF. W.Woolworth Co.90 NLRB 289 (1950), approved inA.LR.B. v. Seven-Up Bottling Co.,344 U.S. 344 (1953),with interest at 6 percent per annum as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962), approvedinPhilip CareyManufacturing Co. v. N.LR.B.,331 F.2d720 (C.A. 6, 1964), cert. denied 379 U.S. 888;and (3) postthe notices provided for herein.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, there is hereby issued the following recommended: 7ORDERRespondent,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Coercivelyinterrogating its employees as to the unionsympathies and activities of fellow employees.(b) Granting wage increases or other economic benefitsinorder to dissuade its employees from becominginterested in and supporting the Union.(c)Discouraging interest or membership of its employeesin the Union by subjecting employees, who engage inunion activity,to denials of wage increases,cuts in wagesand hours,or assignments of less desirable hours, orotherwise discriminating against them as to their tenureand conditions of employment.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Make employee BonnieGuillorywhole in the mannerset forth in the section of the decision entitled "TheRemedy," for any loss of earnings she may have sufferedas a result of the denial of the wage increase and reductionin pay and hours after August 1, 1971, place her in thehigher job and wage classification to which she wasentitled byreasonof thewage increaseof August 1, 1971,and restore her schedule of full-time, daytime hours.(b) Preserve and, upon request, make available to theBoard and its agents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to ascertain the backpay due under the terms ofthis Order.(c) Post in its stores in Houston and Dallas, Texas, copiesof the attached notice marked "Appendix." 8 Immediatelyupon receipt of copies of said notice, on forms to beprovided by the Regional Director for Region 23, Houston,Texas, the Respondent shall cause the copies to be signedby one of its authorized representatives and posted, theposted copies to be maintained for a period of 60consecutive days thereafter in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by the Respondentto insure that said notices are not altered, defaced, orcoveredby any othermaterial.(d)Notify the Regional Director of Region 23, inwriting, within 20 days from the date of the receipt of thisDecision what steps the Respondent has taken to complyherewith .97 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,recommendations,and Order herein shall, as provided in Sec.102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings,conclusions, and order, and all objections thereto shall bedeemed waived for all purposes8 In the event that the Board'sOrder is enforced by a judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrderof the NationalLaborRelations Board,"shall be changed to read"Posted Pursuant to a Judgment of the United StatesCourt of AppealsEnforcing an Order of the NationalLaborRelations Board."9 In the event that this recommended Order is adopted by the Boardafter exceptionshave been filed, this provision shall be modified to read:"Notifythe Regional Director of Region 23, in writing, within 20 days fromthedate of thisOrder,what steps Respondent has taken to complyherewith."